ON APPLICATION FOR REHEARING BY GRACE ELLIS
PER CURIAM.
Plaintiff/appellee, Grace Ellis, does not contest the ruling of this court insofar as we affirmed the trial court’s decision maintaining Ellis’ exception of no cause of action and reversed the trial court’s finding of unconstitutionality of La.R.S. 22:1382(A)(4). Ellis has applied for rehearing only on the remand ordered by this court for a full trial on the merits of the declaratory judgment action.
Ellis asserts in her application that the record reviewed by this court was incomplete. She has asked that we order the Clerk of the Alexandria City Court to correct the record. In her application for rehearing, Ellis contends that a review of the complete record will allow us to affirm the trial court’s ruling on the merits without a remand for the taking of more evidence.
If in fact the record is incomplete as alleged by Ellis, she would be correct in stating that we cannot determine the merit of her application for rehearing without a review of the entire record. Accordingly, we hereby order the Clerk of the Alexandria City Court to furnish this court with the following filings which were allegedly omitted from the record:
(1) Louisiana Insurance Guaranty Association’s answer to the petition for declaratory judgment, and
(2) the entire suit record in civil suit number 73-686 entitled “Grace Ellis v. Champion Insurance Company, et al” which was introduced as an exhibit in the instant case.
This rehearing application is stayed pending further orders of this court.